PD-0232-15
                          PD-0232-15                                     COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                      Transmitted 2/27/2015 12:36:25 PM
                                                                          Accepted 3/2/2015 11:11:58 AM
                                     IN THE                                                ABEL ACOSTA
                                                                                                   CLERK
                        TEXAS COURT OF CRIMINAL APPEALS
                                 AUSTIN, TEXAS

ROBERT ANTHONY CANTU                    §
                                        §
                                        §               CAUSE NO. ______________
VS.                                     §      (APPELLATE CAUSE NO. 08-12-00348-CR
                                        §            (TRIAL CAUSE NO. 20090D05872)
STATE OF TEXAS                          §



                             MOTION FOR EXTENSION
                            OF TIME IN WHICH TO FILE
                      PETITION FOR DISCRETIONARY REVIEW


       NOW COMES, ROBERT ANTHONY CANTU, APPELLANT/PETITIONER, by and

through his Attorney of record, CHARLES LOUIS ROBERTS, and moves for an Extension of

Time in which to file the PETITION FOR DISCRETIONARY REVIEW, and for grounds

Appellant/Petitioner would show this Court the following:

                                               I.

   The following facts are required for this Motion:

   A. The P.D.R. is due March 01, 2015.

   B. A thirty (30) day extension is sought.

   C. Counsel prepared for four other Felony Trials, State v. David Lopez, Cause No.

       20140D00401; State v. Adan Enrique Parra, Cause No. 20140D02797; State v. Guillermo

       Chavez, Cause No. 20140D03299; State v. Andrew Marple, Cause No. 20120D05705;

       and State v. John Torres, Cause No. 20120D02327; Counsel is preparing for Felony Jury

       Trial, State v. Rodolfo Calderon, Cause No. 20110D05219 and State of Texas v. Jesus

       Solis, Cause No. 20130D02293.

   D. No previous extensions have been granted.

                                               1                    March 2, 2015
   E. The court of Appeals was the Eighth Court of Appeals (El Paso, Texas).

   F. The Opinion was delivered on January 30, 2015.

   G. The Cause Number at the Court of Appeals was as follows:

       Carlos Omar Cordero v. State, Cause No. 08-12-00348-CR

   H. No Motion for Rehearing was filed.

                                                II.

       This extension is sought in the interest of Justice and not for the purpose of delay.

              WHEREFORE,              THE        ABOVE          PREMISES          CONSIDERED,

Appellant/Petitioner asks this Court to grant an Extension of Time in which to file PETITION

FOR DISCRETIONARY REVIEW for thirty (30) days or until March 31.2015.

                                                        Respectfully Submitted,

                                                          /s/ Charles L. Roberts /s/
                                                        CHARLES L. ROBERTS
                                                        300 E. Main, Suite 640
                                                        State Bar. No. 1700100
                                                        El Paso, Texas 79901
                                                        (915) 532-9475
                                                        (915) 534-7417 Fax



                                      CERTIFICATE OF SERVICE

       The undersigned Attorney does hereby certify that a true and correct copy of the
foregoing Motion has been hand delivered to the office of the District Attorney, 500 E. San
Antonio, 2nd Floor, El Paso, Texas 79901 on this the 27th day of February, 2015.

                                                      /s/ Charles L. Roberts /s/
                                                        CHARLES L. ROBERTS
                                                         300 E. Main, Suite 640
                                                         State Bar. No. 1700100
                                                         El Paso, Texas 79901
                                                         (915) 532-9475
                                                         (915) 534-7417 Fax



                                                 2